Citation Nr: 1745329	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-37 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for pneumonia.

2.  Entitlement to service connection for pneumonia, to include as secondary to service-connected diabetes mellitus II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for pneumonia as secondary to diabetes mellitus II is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a November 2010 RO decision, entitlement to service connection for pneumonia was denied; the Veteran did not file a notice of disagreement nor was new and material evidence received within a year.

2.  Additional evidence received since the RO's November 2010 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for pneumonia.


CONCLUSIONS OF LAW

1.  The November 2010 RO decision denying entitlement to service connection for pneumonia.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b) (2016).

2.  New and material evidence has been received since the November 2010 RO decision that denied entitlement to service connection for the pneumonia claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

In a November 2010 rating decision, the RO denied entitlement to service connection for pneumonia.  This determination found that the available evidence did not support a finding that his pneumonia was due to service.  The Veteran did not file a notice of disagreement and no evidence was received within a year of issuance of the rating decision.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

In his December 2013 claim to reopen the Veteran contended that his pneumonia was due to his diabetes mellitus II.  To support his assertion, the Veteran submitted medical records in which his private physicians indicated that his recurrent respiratory tract infection is likely due to reduced resistance related to his diabetes mellitus.  10/22/2015 Medical Treatment Records-Non-Government Facility, at 1-5.

The basis of the prior denial was that the evidence did not support a relationship to service.  Such opinions of the medical professionals raise a reasonably possibility of substantiating the previously denied pneumonia claim.  In light of this new evidence, the Board finds that the aforementioned evidence is also material and raises a reasonable possibility of substantiating the claim on a secondary basis.  
As such new and material evidence has been submitted and the claim of service connection for pneumonia is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence has been submitted; the petition to reopen to issue of entitlement to service connection for pneumonia is allowed.


REMAND

The Board finds that additional development is required before the claim on appeal can be decided.

The Veteran was afforded a VA examination in April 2016.  However, the examiner failed to address whether the claimed pneumonia was aggravated beyond the natural progression by diabetes mellitus.  As such, the Board finds that a remand is necessary for an addendum opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (finding that a secondary opinion which addresses a causal relationship, but which does not address the question of aggravation, is inadequate).


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file, including this remand, to the April 2016 medical examiner to provide an addendum medical opinion.  If the April 2016 VA examiner is unavailable, or is unable to offer the opinion sought, the requested opinion should be obtained from another appropriately qualified clinician.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The clinician is requested to address the following:

Is at least as likely as not (50 percent or greater probability) that pneumonia has been aggravated (worsened beyond its natural progression) by diabetes mellitus?  If aggravation is found, please estimate the baseline level of disability prior to such aggravation.

A comprehensive rationale should accompany any opinion provided. If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

2. After the above development has been completed, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


